COMBINED PROPERTY AND LIABILITY
QUOTA SHARE REINSURANCE AGREEMENT


(hereinafter referred to as the "Agreement")  

The "Subscribing Reinsurer" whose
name appears on the Interests and Liabilities Agreement
attaching to and forming a part of this Agreement
(hereinafter collectively referred to as the "Reinsurer")

 

do hereby indemnify, as herein provided and specified, the

THE COMMERCE GROUP, INC., consisting of:
COMMERCE INSURANCE COMPANY
CITATION INSURANCE COMPANY


both of Webster, Massachusetts, and
AMERICAN COMMERCE INSURANCE COMPANY
Columbus, Ohio
(hereinafter collectively referred to as the "Company")  

Wherever the word "Company" is used in this Agreement, such term shall be held
to include any and/or all of the subsidiary companies which are or may hereafter
come under the management of the Company, provided that notice be given to the
Reinsurers of any such subsidiary companies which may hereafter come under the
management of the Company as soon as practicable, with full particulars as to
how such acquisition is likely to affect this Agreement. In the event of either
party maintaining that such acquisition calls for alteration in existing terms,
and an agreement not being arrived at, then the business of such subsidiary
companies is covered only for a period of 45 days after notice by either party
that they do not wish the business so acquired to be covered.

 

ARTICLE 1 - BUSINESS COVERED

 

A.

By this Agreement the Company obligates itself to cede to the Reinsurer and the
Reinsurer obligates itself to accept from the Company a 70% Quota Share
participation of the Company's Ultimate Net Liability for Policies in force at
July 1, 2004, and new and renewal Policies classified as Fire, Other Allied
Lines, Homeowner Multi-peril, Commercial Package Policies, Inland Marine &
Earthquake becoming effective on or after said date as respects losses occurring
on or after July 1, 2004.

   

B.

This Quota Share is subject to a maximum cession limit of $700,000 each Policy
(70% share of the Company's Ultimate Net Liability of up to $1,000,000) in
respect of Property lines and a maximum cession limit of $1,400,000 each Policy
(70% share of the Company's Ultimate Net Liability of up to $2,000,000) in
respect of Liability lines, but subject to a maximum policy limit of $1,000,000
(100%).



<PAGE>  



C.

Further, the liability of the Reinsurer under this Agreement shall never exceed:

     

1.

225% of the Annual Written Premium in any Agreement Year ceded hereunder, but no
greater than $500,000,000 (100%) as respects any one Loss Occurrence (including,
but not limited to, all loss adjustment expenses, extra contractual obligations
and/or losses in excess of policy limits).

       

2.

325% of the Annual Written Premium in any Agreement Year ceded hereunder, but no
greater than $650,000,000 (100%) as respects all Loss Occurrences (including,
but not limited to, all loss adjustment expenses, extra contractual obligations
and/or losses in excess of policy limits) taking place during any one annual
period commencing any July 1st.

         

The term "Agreement Year" for purposes of this Agreement shall mean each
consecutive twelve month period commencing July 1.

       

3.

As respects all Loss Occurrences involving Nuclear, Chemical & Biological
Terrorism, $28,000,000 (70% share of the Company's Ultimate Net Liability of
$40,000,000) from all Policies in each Loss Occurrence and from all Occurrences
in each Agreement Year.

         

The term "Terrorism" for purposes of this Agreement shall mean:

         

a)

Any actual or threatened violent act or act harmful to human life, tangible or
intangible property or infrastructure directed towards or having the effect of
(i) influencing or protesting against any de jure or de facto government or
policy thereof, (ii) intimidating, coercing or putting in fear a civilian
population or section thereof for the purpose of establishing or advancing a
specific ideological, religious or political system of thought, perpetrated by a
specific individual or group directly or indirectly through agents acting on
behalf of said individual or group or (iii) retaliating against any country for
direct or vicarious support by that country of any other government or political
system.

           

b)

Any act deemed or declared by the Federal Office of Homeland Security to be
terrorism or a terrorist act shall also be considered "Terrorism" for purposes
of this Agreement.

         

4.

In addition, with respect to mold exposures, losses not resulting from a covered
peril shall be limited to 10% of the ceded Gross Earned Premium.

   

D.

Any loss arising under this Agreement with respect to 100% of Extra Contractual
Obligations, as defined in the Extra Contractual Obligations Article shall be
recovered in the same proportion as the contractual loss recoverable hereunder
subject to a limit of $2,000,000 each occurrence.



<PAGE>  2 of 26



E.

The performance of obligations by both parties under this Agreement shall be in
accordance with a fiduciary standard of good faith and fair dealing.

   

F.

The term "Policies" shall mean each of the Company's binders, policies and
contracts of insurance or reinsurance on the business covered hereunder.

   

G.

Under this Agreement, the indemnity for reinsured loss applies only to the
following Property and Casualty Business except as excluded under the Exclusions
Article of this Agreement.

     

PROPERTY BUSINESS

     

NAIC
CODE:


LINES OF BUSINESS:

       

01

Fire

 

02

Allied Lines

 

09

Inland Marine

 

04

Homeowners (Section I only)

 

05

Commercial Multiple Peril (Section I only)

 

12

Earthquake

       

CASUALTY BUSINESS - CLASSES OF INSURANCE

 

Liability Other Than Automobile:

Bodily Injury Liability, Property Damage Liability, Personal and Advertising
Injury Liability, and Medical Payments Coverage when written as part of a
Commercial or Personal Package Policy or on a monoline basis. However,
Advertising Injury Liability shall only apply to this Agreement when written as
part of a Commercial Package Policy or a Commercial General Liability Coverage
Form.

   

ARTICLE 2 - EFFECTIVE DATE AND TERMINATION

   

A.

This Agreement shall become effective 12:01 a.m., Eastern Standard Time, July 1,
2004, and shall remain in full force until terminated. This Agreement may be
terminated at the close of any Agreement Year by either party giving to the
other 90 days prior written notice by certified mail of its intention to do so.

   

B.

During the running of such notice as stipulated in Paragraph A. above, the
Reinsurer shall participate in business coming within the terms of this
Agreement until the date of termination of this Agreement.

   

C.

In the event of termination of this Agreement, the Company shall have the option
of continuing on a runoff basis or terminating on a cutoff basis the liability
in force at the date of termination as set forth below. The Company may exercise
such option provided written notice of the Company's election is given by
certified mail to the Reinsurer prior to the date of termination.



<PAGE>  3 of 26



 

1.

In the event of termination on a runoff basis, all Policies covered hereunder
and in force at the date of termination of this Agreement shall continue until
their natural expiry, cancellation or next anniversary of such business,
whichever first occurs; but in no case shall this reinsurance be extended for
longer than one year plus odd time, not to exceed 18 months in total, after the
termination date. At such time, the Reinsurer shall return to the Company the
unearned premiums, less commissions applicable, for the unexpired periods. In
addition, the following provision shall apply:

         

a)

The limit of liability for losses arising out of any one loss occurrence during
the final Agreement Year (runoff period) shall not exceed an amount greater than
225% of the Subject Earned Premium for that Agreement Year (including, but not
limited to, all loss adjustment expenses, extra contractual obligations and/or
losses in excess of policy limits).

           

b)

The limit of liability as respects all loss occurrences taking place during the
final Agreement Year (runoff period) shall not exceed an amount greater than
325% of the Subject Earned Premium for that Agreement Year (including, but not
limited to, all loss adjustment expenses, extra contractual obligations and/or
losses in excess of policy limits).

         

2.

In the event of termination on a cutoff basis, all reinsurance hereunder shall
be automatically cancelled as of the date of termination and the Reinsurer shall
be released of all liability as respects losses occurring subsequent to the date
of termination. The Reinsurer shall return to the Company the unearned premiums
on the business in force hereunder at the date of termination, less the
commission allowed thereon.

       

ARTICLE 3 - TERRITORY

   

A.

As respects Property Business this Agreement applies to risks located in the
United States of America, its territories and possessions, and Canada, except
that with respect to Inland Marine and Multiple Peril Policies covered
hereunder, the territorial limits of this Agreement shall be those of the
original Policies when such Policies are written to cover risks primarily
located in the United States of America, its territories and possessions, and
Canada.

   

B.

As respects Casualty Business this Agreement applies to Policies issued by the
Company within the United States of America, its territories and possessions,
and Canada and shall apply to losses covered hereunder wherever occurring.

<PAGE>  4 of 26



ARTICLE 4 - DEFINITION OF ULTIMATE NET LIABILITY

 

The term "Ultimate Net Liability" shall mean the remaining portion of the
Company's gross liability on each risk reinsured under this Agreement after
deducting recoveries from all other reinsurance, whether specific or general and
whether collectible or not, other than the reinsurance provided in the
Catastrophe Reinsurance Article.

 

ARTICLE 5 - ORIGINAL CONDITIONS

 

All reinsurance under this Agreement shall be subject to the same rates, terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective policies of the Company. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Agreement. The Reinsurer shall be credited with its
exact proportion of the original premiums received by the Company, prior to
disbursement of any dividends, but after deduction of premiums, if any, ceded by
the Company for inuring reinsurance.

Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Agreement.

BRMA 37B  

ARTICLE 6 - RETENTION

The Company warrants that it shall retain net for its own account and not
reinsure in any way subject to Catastrophe Reinsurance provided in Catastrophe
Reinsurance Article, 30 % of its Ultimate Net Liability.

 

ARTICLE 7 - CATASTROPHE REINSURANCE

 

The Company has the right to maintain catastrophe reinsurance on that portion of
its Ultimate Net Liability which it retains net for its own account and
recoveries under such catastrophe reinsurance shall inure solely to the benefit
of the Company.

 

ARTICLE 8 - LOSS IN EXCESS OF POLICY LIMITS

 

A.

This Agreement shall protect the Company for any loss in excess of the limit of
the Company's original policy, such loss in excess of the limit having been
incurred because of failure by the Company to settle within the policy limit or
by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement or in the preparation of the defense or in the trial of any
action against its insured or reinsured or in the preparation or prosecution of
an appeal consequent upon such action.

<PAGE>  5 of 26

B.

100% of the loss coming within the scope of this Article in respect of Loss in
Excess of Policy Limits shall be included in the calculation of the Ultimate Net
Loss under this Agreement.

   

C.

For purposes of the first paragraph, the word "loss" shall mean any amounts for
which the Company would have been contractually liable to pay had it not been
for the limit of the original policy.

   

D.

Recoveries, collectibles or retention from any other form of insurance or
reinsurance including deductibles or self-insured retention which protect the
Company against claims the subject matter of this Article shall inure to the
Reinsurer and shall be deducted from the total amount of Loss In Excess of
Policy Limits for purposes of determining the loss hereunder.

   

E.

However, this Article shall not apply where the loss has been incurred due to
the fraud of a member of the board of directors, or a corporate officer of the
Company, acting individually or collectively or in collusion with a member of
the board of directors, a corporate officer or a partner of any other
corporation or partnership.

BRMA 15C  

ARTICLE 9 - EXTRA CONTRACTUAL OBLIGATIONS

   

A.

"Extra Contractual Obligations" are defined as those liabilities not covered
under any other provision of this Contract and which arise from the handling of
any claim on business covered hereunder, such liabilities arising because of,
but not limited to, the following: failure by the Company to settle within the
policy limit, or by reason of alleged or actual negligence, fraud or bad faith
in rejecting an offer of settlement or in the preparation of the defense or in
the trial of any action against its insured or reinsured or in the preparation
or prosecution of an appeal consequent upon such action.

   

B.

The date on which an Extra Contractual Obligation is incurred by the Company
shall be deemed, in all circumstances, to be the date of the original accident,
casualty, disaster or loss occurrence.

   

C.

However, coverage hereunder as respects Extra Contractual Obligations shall not
apply where the loss has been incurred due to the fraud of a member of the Board
of Directors or a corporate officer of the Company acting individually or
collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder.

   

D.

Recoveries, collectibles or retention from any other form of insurance or
reinsurance including deductibles or self-insured retention which protects the
Company against Extra Contractual Obligations shall inure to the benefit of the
Reinsurer and shall be deducted from the total amount of Extra Contractual
Obligations for purposes of determining the loss hereunder.

BRMA 16C



<PAGE>  6 of 26



ARTICLE 10 - DEFINITION OF RISK

 

The Company shall be the sole judge of what constitutes one risk provided,
however, that:

 

A.

A risk shall never be less than all insurable values within exterior walls and
under one roof regardless of fire divisions, the number of Policies involved,
and whether there is a single, multiple or unrelated named insureds involved in
such risk.

   

B.

When two or more buildings are situated at the same general location, the
Company shall identify on its records at the time of acceptance by the Company,
those individual buildings and all insurable values contained therein that are
considered to constitute each risk. If such identification is not made, each
building and all insurable values contained therein shall be considered to be a
separate risk.

   

ARTICLE 11 - EXCLUSIONS

   

I.

AS RESPECTS PROPERTY BUSINESS COVERED UNDER THIS AGREEMENT THIS AGREEMENT DOES
NOT COVER

:    

A.

THE FOLLOWING GENERAL CATEGORIES

:      

1.

All Lines of Business not specifically listed in Article I - Business Covered.

       

2.

Policies issued with a deductible of $100,000 or more; provided this exclusion
shall not apply to Policies which customarily provide a percentage deductible on
the perils of earthquake or windstorm.

       

3.

Reinsurance assumed, except pro rata local agency reinsurance on specific risks
and inter-company reinsurance.

       

4.

Ex-gratia Payments.

       

5.

Loss or damage occasioned by war, invasion, revolution, bombardment,
hostilities, acts of foreign enemies, civil war, rebellion, insurrection,
military or usurped power, martial law, or confiscation by order of any
government or public authority, but not excluding loss or damage which would be
covered under a standard form of Policy containing a standard war exclusion
clause.

       

6.

Insolvency Funds as per the attached Insolvency Funds Exclusion Clause, which is
made part of this Agreement.



<PAGE>  7 of 26



 

7.

Pool, Syndicate and Association business as per the attached Pools, Associations
and Syndicates Exclusion Clause, which is made part of this Agreement.

       

8.

Risks where the Total Insured Value, per risk, exceeds the figure specified as
per the attached Total Insured Value Exclusion Clause, which is made part of
this Agreement.

     

B.

THE FOLLOWING CLASSES OF BUSINESS AND TYPES OF RISKS

:        

1.

Mortgage Impairment.

       

2.

Growing and/or standing crops.

       

3.

Mortality and Health covering birds, animals or fish.

       

4.

All onshore and offshore gas and oil drilling rigs.

       

5.

Petrochemical operations engaged in the production, refining or upgrading of
petroleum or petroleum derivatives or natural gas.

       

6.

Satellites.

       

7.

All railroad business.

       

8.

As respects Inland Marine business:

         

a.

Registered Mail and Armored Car Policies.

   

b.

Jeweler's Block Policies.

   

c.

Furrier's Customers Policies.

   

d.

Rolling Stock.

   

e.

Parcel Post when written to cover banks and financial institutions.

   

f.

Commercial Negative Film Insurance.

   

g.

Garment Contractors Policies.

   

h.

Mining Equipment while underground.

   

i.

Radio and Television Broadcasting Towers.

   

j.

Motor Truck Cargo Insurance written for common carriers operating beyond a
radius of 200 miles.

       

C.

THE FOLLOWING PERILS

:          

1.

Flood and/or Earthquake when written as such.

       

2.

Difference in Conditions, however styled.

       

3.

Pollution and Seepage as per the attached Pollution and Seepage Exclusion Clause
which is made part of this Agreement.

<PAGE>  8 of 26

 

4.

Nuclear Incidents as per the Nuclear Incident Exclusion Clauses which are
attached and made part of this Agreement:

         

a.

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - U.S.A.

   

b.

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance - Canada.

   

c.

Nuclear Incident Exclusion Clause - Reinsurance - No. 4.

       

D.

In the event the Company is inadvertently bound on any risk which is excluded
under this Agreement and identified below, the reinsurance provided under this
Agreement shall apply to such risk until discovery by the Company within its
Home Office of the existence of such risk and for 30 days thereafter, and shall
then cease unless within the 30 day period, the Company has received from the
Reinsurer written notice of its approval of such risk.

     

As respects Classes of Business and Types of Risks:

     

Items 1. through 8. of Section B. of this Part I.

   

II.

AS RESPECTS CASUALTY BUSINESS COVERED UNDER THIS AGREEMENT THIS AGREEMENT DOES
NOT COVER

:    

A.

THE FOLLOWING GENERAL CATEGORIES

:      

1.

Ex-gratia payments.

       

2.

Risks subject to a deductible or a self-insured retention excess of $25,000.

       

3.

Loss or damage caused directly or indirectly by: (a) enemy attack by armed
forces including action taken by military, naval or air forces in resisting an
actual or an immediately impending enemy attack; (b) invasion; (c) insurrection;
(d) rebellion; (e) revolution; (f) intervention; (g) civil war; and (h) usurped
power.

       

4.

Reinsurance assumed by the Company.

       

5.

Business derived from any Pool, Association, including Joint Underwriting
Association, Syndicate, Exchange, Plan, Fund or other facility directly as a
member, subscriber or participant, or indirectly by way of reinsurance or
assessments.

       

6.

Pollution Liability as per the attached Pollution Liability Exclusion Clause -
Reinsurance.

       

7.

Insolvency Funds as per the attached Insolvency Funds Exclusion Clause.



<PAGE>  9 of 26



 

8.

Nuclear Incidents as per the Nuclear Incident Exclusion Clauses which are
attached and made part of this Agreement:

         

a.

Nuclear Incident Exclusion Clause - Liability - Reinsurance - U.S.A.

   

b.

Nuclear Incident Exclusion Clause - Liability - Reinsurance - Canada.

   

c.

Nuclear Incident Exclusion Clause - Reinsurance - No. 4.

         

9.

Asbestos Liability, as follows:

           

a.

The manufacturing, mining, refining, processing, distribution, sale, storage,
installation, disposal, removal, transportation, loading, and unloading, or
encapsulment of asbestos.

   

b.

The inhalation, ingestion or any other physical exposure to asbestos, or good or
products containing asbestos.

   

c.

Risks involving known exposure to asbestos.

       

B.

THE FOLLOWING INSURANCE COVERAGES

:      

1.

Fiduciary Liability.

       

2.

Fidelity and Surety.

       

3.

Credit and Financial Guarantee.

       

4.

Securities and Exchange Liability.

       

5.

Retroactive coverage.

       

6.

Personal and Commercial Excess Liability.

       

7.

Malpractice or Professional Liability except incidental Malpractice Liability
and Professional Liability when written for Beauticians, Morticians, Opticians
and Pharmacists.

       

8.

Errors and Omissions Liability.

       

9.

Directors' and Officers' Liability except Condominium Directors' and Officers'
Liability.

       

10.

Advertisers', Broadcasters' and Telecasters' Liability as respects Personal
Injury Liability except as provided under Commercial Package Policies or
Commercial General Liability Coverage Forms.

       

11.

Liquor Law Liability except Host Liquor Law Liability.

       

12.

Kidnap, Extortion and Ransom Liability.

       

13.

Boiler and Machinery Insurance.

<PAGE>  10 of 26



 

14.

Protection and Indemnity (Ocean Marine).

       

15.

Automobile Liability.

       

16.

Automobile Collision.

       

17.

Workers Compensation and Employers Liability.

     

C.

THE FOLLOWING AS RESPECTS LIABILITY OTHER THAN AUTOMOBILE

:      

1.

Risks involving known exposure to the following substances:

         

a.

dioxin.

   

b.

polychlorinated biphenols.

         

2.

Liability as respects Products and Completed Operations:

         

a.

The manufacture, labeling or re-labeling, importation or wholesale distribution
of:

               

i.

Drugs or pharmaceuticals.

     

ii.

Cosmetics.

     

iii.

Herbicides, insecticides or pesticides.

     

iv.

Petrochemical or electrical equipment used for heating, lighting or cooking.

     

v.

Industrial or toxic chemicals.

     

vi.

Valves, gaskets or seals of a hydraulic, petrochemical or high pressure nature.

     

vii.

Medical supplies.

     

viii.

Heavy machinery and equipment.

     

ix.

Power tools.

     

x.

Medical equipment used for diagnostic or life sustaining purposes.

             

b.

The manufacture or importing of motorized or self-propelled vehicles and
equipment.

   

c.

The manufacturing, importing, packing, canning, bottling or processing of
foodstuffs.

   

d.

The blending, mixing, processing or importing of animal feed.

   

e.

The manufacture, sale, distribution, handling, servicing or maintenance of
aircraft, aero spacecraft, missiles, satellites or any component or components
thereof.

         

3.

Ownership, operation or use of vessels exceeding 50 feet in length.

       

4.

All railway operations except sidetrack agreements.

       

5.

Amusement parks, carnivals or circuses.



<PAGE>  11 of 26



 

6.

Public assembly exposure in excess of 5,000.

       

7.

Gas, electric and water utility companies.

       

8.

Sub aqueous operations.

       

9.

Mining.

       

10.

Blasting operations.

       

11.

Demolition of buildings or structures in excess of two stories.

       

12.

Shoring, underpinning or moving of buildings or structures.

       

13.

Manufacture, sale, rental, lease, erection or repair of scaffolds.

       

14.

Construction of bridges, tunnels or dams.

       

15.

           

a.

Manufacturers or importers of fireworks, fuses, or any substance, as defined and
noted below, intended for use as an explosive.

   

b.

Loading of fireworks, fuses, or any explosive substance defined below into
containers for use as explosive objects, propellant charges or detonation
devices and the storage thereof.

   

c.

Manufacturers or importers of any product in which fireworks, fuses, or any
explosive substance defined below is an ingredient.

   

d.

Handling, storage, transportation or use of fireworks, fuses, or any explosive
substance defined below.

           

NOTE: An explosive substance is defined as any substance manufactured for the
express purpose of exploding as differentiated from commodities used
industrially and which are only incidentally explosive.

         

16.

Manufacture, production, refining, storage, wholesale distribution or
transportation of natural or artificial fuel gas, butane, propane or liquefied
petroleum gases or gasoline.

       

17.

Onshore and offshore gas and oil drilling operations.

       

18.

Ownership, maintenance or use of any airport or aircraft, including fueling, or
any device or machine intended for and/or aiding in the achievement of
atmospheric flight, projection or orbit.

       

19.

Municipalities.

     

D.

Those exclusions set forth under Items 6. and 17. of Section C. of this Part II.
shall not apply if the exposure is incidental to the regular operations of the
insured covered hereunder.



<PAGE>  12 of 26



E.

In the event the Company is inadvertently bound on any risk which is excluded
under Items 3. through 20. of Section C. of this Part II, the reinsurance
provided under this Agreement shall apply to such risk until discovery by the
Company within its Home Office of the existence of such risk and for 30 days
thereafter, and shall then cease unless within the 30 day period, the Company
has received from the Reinsurer written notice of its approval of such risk.

 

ARTICLE 12 - SPECIAL ACCEPTANCE

 

Risks and/or Policies which are beyond the terms, conditions or limitations of
this Agreement may be submitted to the Reinsurer for special acceptance
hereunder; and such risks and or Policies, if accepted in writing by the
Reinsurer, shall be subject to all of the terms, conditions, and limitations of
this Agreement , except as modified by the special acceptance. Premiums and
losses derived from any special acceptance shall be included with other data for
rating purposes under this Agreement.

 

ARTICLE 13 - LOSS OCCURRENCE DEFINITION

 

The term "Loss Occurrence" shall mean the sum of all individual losses directly
occasioned by any one disaster, accident or loss or series of disasters,
accidents or losses arising out of one event which occurs within the area of one
state of the United States or province of Canada and states or provinces
contiguous thereto and to one another. However, the duration and extent of any
one "Loss Occurrence" shall be limited to all individual losses sustained by the
Company occurring during any period of 168 consecutive hours arising out of and
directly occasioned by the same event except that the term "Loss Occurrence"
shall be further defined as follows:

 

(i)

As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 72 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

(ii)

As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an assured's premises by
strikers, provided such occupation commenced during the aforesaid period.

(iv)

As regards earthquake (the epicenter of which need not necessarily be within the
territorial confines referred to in the opening paragraph of this Article) and
fire following directly occasioned by the earthquake, only those individual fire
losses

<PAGE>  13 of 26



 

which commence during the period of 168 consecutive hours may be included in the
Company's "Loss Occurrence."

(v)

As regards "Freeze," only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company's "Loss Occurrence.

(vi)

As regards Terrorism, all individual losses sustained by the Company occurring
during any 72 consecutive hours arising out of and directly occasioned by the
same event. Should such an event of Terrorism give rise to other perils which,
in an unbroken chain of causation, have occasioned the losses, the cause of the
losses is understood to be that event of Terrorism.

   

"Except for those "Loss Occurrences" referred to in (i) and (ii) above, the
Company may choose the date and time when any such period of consecutive hours
commences provided that it is not earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss and provided that only one such
period of 168, or 72 (as respects (v)), consecutive hours shall apply with
respect to one event.

However, as respects those "Loss Occurrences" referred to in (i) and (ii) above,
if the disaster, accident or loss occasioned by the event is of greater duration
than 72 consecutive hours, then the Company may divide that disaster, accident
or loss into two or more "Loss Occurrences" provided no two periods overlap and
no individual loss is included in more than one such period and provided that no
period commences earlier than the date and time of the occurrence of the first
recorded individual loss sustained by the Company arising out of that disaster,
accident or loss.

No individual losses occasioned by an event that would be covered by 72 hours
clauses may be included in any "Loss Occurrence" claimed under the 168 hours
provision.

BRMA27A



As respects Casualty Business covered under this Agreement:

The term "Loss Occurrence" shall mean any accident or occurrence or series of
accidents or occurrences arising out of any one event and happening within the
term and scope of this Agreement. Without limiting the generality of the
foregoing, the term "Loss Occurrence" shall be held to include:

 

A.

As respects Products Bodily Injury and Products Property Damage Liability,
injuries to all persons and all damage to property of others occurring during a
Policy Period and proceeding from or traceable to the same causative agency
shall be deemed to arise out of one Loss Occurrence, and the date of such Loss
Occurrence shall be deemed to be the commencing date of the Policy Period. For
the purpose of this provision, each annual period of a Policy which continues in
force for more than one year shall be deemed to be a separate Policy Period.

   

B.

As respects Bodily Injury Liability (other than Automobile and Products), said
term shall also be understood to mean, as regards each original assured,
injuries



<PAGE>  14 of 26

 

to one or more than one person resulting from infection, contagion, poisoning,
or contamination proceeding from or traceable to the same causative agency.

   

C.

As respects Property Damage Liability (other than Automobile and Products), said
term shall also, subject to Provisions 1. and 2. below, be understood to mean
loss or losses caused by a series of operations, events, or occurrences arising
out of operations at one specific site and which cannot be attributed to any
single one of such operations, events or occurrences, but rather to the
cumulative effect of the same. In assessing each and every Loss Occurrence
within the foregoing definition, it is understood and agreed that:

     

1.

the series of operations, events or occurrences shall not extend over a period
longer than 12 consecutive months; and

       

2.

the Company may elect the date on which the period of not exceeding 12
consecutive months shall be deemed to have commenced.

       

In the event that the series of operations, events or occurrences extend over a
period longer than 12 consecutive months, then each consecutive period of 12
months, the first of which commences on the date elected under 2. above, shall
form the basis of claim under this Agreement.

   

D.

As respects those Policies of the Company which provide aggregate limits of
liability, the total of all individual losses occurring during any one Policy
year which proceed from or are traceable to the same causative agency.

   

ARTICLE 14 - REINSURANCE PREMIUM

   

A.

The Company shall cede to the Reinsurer 70% of the Company's unearned premiums
on its Ultimate Net Liability in force as of July 1, 2004 on the business
covered hereunder.

   

B.

The Company shall cede to the Reinsurer 70% of the Company's Annual Written
Premium applicable to new and renewal Policies becoming effective on or after
July 1, 2004, with respect to its Ultimate Net Liability on the business covered
hereunder.

   

C.

The term "Annual Written Premium" shall mean gross and additional premiums less
return premiums and less premiums ceded on all other reinsurance, other than
premiums ceded for Catastrophe Reinsurance provided in the Catastrophe
Reinsurance Article.

   

D.

The following percentages of the Company's premium shall be allocated to the
business covered under this Agreement:

     

Homeowners:

Section I - 90%

Section II - 10%

   



<PAGE>  15 of 26



 

Business owners:

Section I - 60%

Section II - 40%

       

ARTICLE 15 - SLIDING SCALE COMMISSION

       

A.

The Reinsurer shall make to the Company a provisional commission allowance of
37.50% of the Annual Written Premium, ceded hereunder. The Company shall debit
the Reinsurer with the provisional commission allowance; such provisional
commission shall be adjusted as provided hereafter. On all return premiums the
Company shall return to the Reinsurer the provisional commission allowance of
37.50%. Such commission allowance includes provision for all brokerage and
commission, premium taxes of all kinds, all board, bureau and exchange
assessments and any other expenses whatsoever except Loss Adjustment Expenses.

   

B.

The adjusted commission allowance which the Reinsurer shall make to the Company
shall be in accordance with the following formula and computed and paid on
Earned Premiums. All intermediate and final calculations shall be rounded to two
decimal places.

     

If the actual ratio of Incurred
Losses to Earned Premiums is

:

The adjusted commission
shall be

:        

42.50% or less

43.50% Maximum

       

Higher than 42.50% but
not exceeding 52.50%

43.50% less 60.00% of
the difference between
the actual loss ratio
and 42.50%

       

Higher than 52.50% but
not exceeding 67.50%

37.50% less 83.33% of
the difference between
the actual loss ratio
and 67.50%

 

67.50% or higher

25.00% Minimum

     

C.

The term "Incurred Losses" means all losses and Loss Adjustment Expenses paid
less recoveries, including salvage and subrogation, during the current Period
for which computation is being made plus all losses and Loss Adjustment Expenses
outstanding at the end of the current Period less all losses and Loss Adjustment
Expenses outstanding at the close of the preceding Period.

   

D.

The term "Earned Premiums" means the total of the Annual Written Premium, ceded
during the current Period plus the unearned premiums at the close of the
preceding Period less the unearned premiums at the close of the current Period,
said unearned premiums to be calculated on a monthly pro rata basis.



<PAGE>  16 of 26



E.

The term "Period" means the actual time covered by each adjustment of
commission.

   

F.

The adjustment of commission shall be made as soon as practicable after the
close of each Period. The first adjustment shall be made as of June 30, 2005,
for the Period from July 1, 2004, through June 30, 2005, and thereafter
adjustments shall be made annually for each Period commencing July 1 and ending
the following June 30.

   

G.

As soon as practicable after the close of each Period, the Company shall
calculate the commission adjustment based on the Actual Earned Premium and
Incurred Losses during the Period. If the adjusted commission on the Earned
Premiums during the Period exceeds the provisional commission already allowed on
the Earned Premiums, the Reinsurer shall pay the difference to the Company. If
the provisional commission already allowed on the Earned Premiums exceeds the
adjusted commission on the Earned Premiums, the difference shall be refunded by
the Company to the Reinsurer. In addition, the difference in commission
adjustment shall be paid by the debtor party within 30 days after the Reinsurers
verification of the Company's calculations.

   

H.

If the ratio of Incurred Losses to Earned Premiums for any Period, including any
debits or credits carried forward, is more than 67.50%, the difference in
percentage between the actual ratio and 67.50% shall be multiplied by the Earned
Premiums for the Period, and the product shall be carried forward to the next
Period's commission adjustment calculations as a debit to Incurred Losses.

   

I.

If the ratio of Incurred Losses to Earned Premiums for any Period, including any
debits or credits carried forward, is less than 42.50%, the difference in
percentage between the actual ratio and 42.50% shall be multiplied by the Earned
Premiums for the Period and the product shall be carried forward to the next
Period's commission adjustment calculations as a credit to Incurred Losses.

   

J.

In case notice of termination has been given, no further adjustments of
commission shall be made until the expiration of all liability and the
settlement of all losses covered under this Agreement.

   

ARTICLE 16 - LOSSES, LOSS ADJUSTMENT EXPENSES AND SALVAGES

   

A.

The Reinsurer shall pay its pro rata share of losses paid by the Company arising
under Policies covered under this Agreement, and the Reinsurer shall benefit
proportionately in all recoveries, including salvage and subrogation.

   

B.

The Reinsurer shall pay its pro rata share of Loss Adjustment Expenses paid by
the Company in connection with the investigation, settlement, defense or
litigation of any claim or loss which is the subject matter of Policies covered

<PAGE>  17 of 26



 

under this Agreement. The term "Loss Adjustment Expenses" shall mean all claim
or loss expenses and shall include Claim-Specific Declaratory Judgment Expenses.
However, the term "Loss Adjustment Expenses" shall not include

     

the salaries and expenses of Company employees, office expenses and other
overhead expenses.

   

C.

"Claim-Specific Declaratory Judgment Expenses" shall mean expenses incurred in
actions brought to determine the Company's defense and/or indemnification
obligations for individual claims presented against Policies covered under this
Agreement. Any Claim-Specific Declaratory Judgment Expense shall be deemed to
have been fully incurred on the same date as the insured's original loss (if
any) giving rise to the action, unless otherwise provided for within this
Agreement.

   

D.

The Company shall have the responsibility to investigate, defend or negotiate
settlements of all claims and lawsuits related to Policies written by the
Company and reinsured under this Agreement. The Reinsurer, at its own expense,
may associate with the Company in the defense or control of any claim, suit or
other proceeding which involves or is likely to involve the reinsurance provided
under this Agreement, and the Company shall cooperate in every respect in the
defense of any such claim, suit or proceeding.

   

ARTICLE 17 - TERRORISM EXCESS RECOVERY

   

A.

For purposes of this Article:

     

1.

"Act" shall mean the Terrorism Risk Insurance Act of 2002, any amendments
thereto and any regulations promulgated thereunder.

 

2.

"Affiliate," "Insured Losses," and "Program Year" shall have the meanings
provided in the Act.

 

3.

"Company" shall include the Company and all affiliates.

   

B.

To the extent that an Insured Loss is otherwise payable hereunder, the
reinsurance provided by this Agreement shall apply only to the portion of
liability, loss, cost and/or expense retained by the Company net of any federal
assistance pursuant to the Act. This reinsurance shall not apply to any fines,
civil penalties or surcharges assessed pursuant to the Act.

   

C.

The respective liability of the Reinsurer and of the Company for Insured Losses
in any Program Year under this Agreement shall each be reduced by the ratio that
the financial assistance available to the Company under the Act for that Program
Year bears to the Company's total Insured Losses for the same Program Year.

   

D.

The parties recognize that, for any Program Year, the Reinsurer may without
waiver of the foregoing Paragraphs make payments for Insured Losses which,
together with available financial assistance under the Act and the Company
retentions and/or deductables hereunder, exceed the Company's Insured Losses.

<PAGE>  18 of 26



 

In such event, the Reinsurer's proportional share of all such excess recovery
(hereinafter "Reinsurer's Excess Share") shall inure the benefit of the
Reinsurer. All excess recovery described in this Paragraph shall be allocated to
the Reinsurer and the Company in proportion to the respective liability of each
for Insured Losses, net of federal assistance under the Act, salvage,
subrogation and other similar recoveries, as applicable.

   

E.

In the event of a Reinsurer's Excess Share, the Company shall:

     

1.

Promptly pay the Reinsurer's Excess Share to the Reinsurer; or

       

2.

Upon request of the Reinsurer at any time and at the Reinsurer's sole
discretion, instead assign to the Reinsurer its rights to recover directly from
the federal government any portion of Reinsurer's Excess Share not already paid
to the Reinsurer. The Company shall cooperate with and assist the Reinsurer, at
its own expense, to the extent reasonably necessary for the Reinsurer to
exercise those rights. If the Reinsurer is unable, for any reason, to exercise
any right assigned to it by the Company pursuant to this Article, the Company
shall pay the Reinsurer's Excess Share to the Reinsurer as if no assignment had
taken place.

     

F.

In the event of an Insured Loss, the Company shall provide the Reinsurer with a
monthly report detailing claim settlement activities and financial assistance
under the Act. Calculations for each Program Year shall continue to be made
until the settlement of all Insured Losses covered hereunder. To the extent that
the Company allocates Insured Losses and/or federal assistance under the Act
among affiliates, claims, contracts or otherwise in any manner which impacts the
reinsurance provided hereunder, the Company shall apply a reasonable allocation
method acceptable to the Reinsurer.

     

ARTICLE 18 - REPORTS AND REMITTANCES

     

A.

The Company shall provide the Reinsurer with a quarterly account as well as
quarterly and annual reports in accordance with the provisions set forth in
Paragraphs C., D. and E. below.

   

B.

Portfolio Assumption - Within 30 days after July 1, 2004, the Company shall pay
to the Reinsurer the Reinsurers pro rata share of the Company's unearned premium
reserve on the business in force as of said date.

   

C.

Quarterly Account - Within 45 days after the close of each quarter the Company
shall forward a quarterly account summarizing the following transactions under
this Agreement during such quarter:

     

1.

Annual Written Premium ceded segregated by Line of Business;

 

2.

Commissions;

<PAGE>  19 of 26

 

3.

Loss and Loss Adjustment Expenses paid less recoveries, including salvage and
subrogation, segregated by Line of Business, by year of loss.

       

The balance due either party shall be paid within 60 days after the close of
each quarter for the transactions during such quarter.

   

D.

Quarterly Report - The Company shall furnish the Reinsurer within 45 days after
the close of each quarter the following information as respects the business
ceded hereunder:

     

1.

Unearned premium reserves segregated by Line of Business at the end of the
quarter and calculated on the monthly pro rata basis;

 

2.

Estimated loss and Loss Adjustment Expense reserves outstanding at the end of
the quarter segregated by Line of Business, by year of loss.

 

3.

The Company shall report Mold related losses and expenses, segregated by line of
business and split between Property and Casualty, but limited to those not
associated with an otherwise covered peril hereunder.

     

E.

Annual Report - The Company shall furnish the Reinsurer within 60 days after the
close of each calendar year a summary of the business ceded hereunder:

     

1.

Annual Written Premium ceded during the year segregated by Line of Business;

 

2.

Unearned premium reserves segregated by Line of Business;

 

3.

Losses and Loss Adjustment Expenses paid, less recoveries, including salvage and
subrogation, during the year segregated by Line of Business, by year of loss;

 

4.

Losses and Loss Adjustment Expenses outstanding at the end of the year
segregated by Line of Business, by year of loss.

     

F.

As respects Property Business covered under this Agreement, the Company shall
furnish the following to the Reinsurer with respect to occurrences designated as
catastrophes by the Property Claim Services:

       

1.

Prompt preliminary estimate of amount recoverable from the Reinsurer;

 

2.

Within 30 days after the close of each quarter the amount of losses and Loss
Adjustment Expenses paid, less all recoveries, including salvage and
subrogation, at the end of each quarter segregated by Line of Business;

 

3.

Within 30 days after the close of each quarter the amount of losses and Loss
Adjustment Expenses outstanding at the end of each quarter segregated by Line of
Business.

     

ARTICLE 19 - ACCESS TO RECORDS



<PAGE>  20 of 26



The Reinsurer or its designated representatives shall have free access to the
books and records of the Company on matters relating to this reinsurance at all
reasonable times for the purpose of obtaining information concerning this
Agreement or the subject matter hereof.

BRMA 1B  

ARTICLE 20 - TAXES

 

In consideration of the terms under which this Agreement is issued, the Company
undertakes not to claim any deduction of the premium hereon when making Canadian
tax returns or when making tax returns, other than income or profits tax
returns, to any state or territory of the United States of America or to the
District of Columbia.

BRMA 50A  

ARTICLE 21 - CURRENCY

 

Wherever the word "dollars" or the "$" symbol is used in this Agreement, it
shall mean dollars of the United States of America, excepting in those cases
where the Policy is issued by the Company in Canadian dollars, in which case it
shall mean dollars of Canada. In the event the Company is involved in a loss
requiring payment in United States and Canadian currency, the Company's
retention and the limit of liability of the Reinsurer shall be apportioned
between the two currencies in the same proportion as the amount of net loss in
each currency bears to the total amount of net loss paid by the Company. For the
purposes of this Agreement, where the Company receives premiums or pays losses
in currencies other than United States or Canadian currency, such premiums and
losses shall be converted into United States dollars at the actual rates of
exchange at which the premiums and losses are entered in the Company's books.

 

ARTICLE 22 - OFFSET

 

Each party to this Agreement together with their successors or assigns shall
have and may exercise, at any time, the right to offset any balance or balances
due the other (or, if more than one, any other). Such offset may include
balances due under this Agreement and any other agreements heretofore or
hereafter entered into between the parties regardless of whether such balances
arise from premiums, losses or otherwise, and regardless of capacity of any
party, whether as assuming insurer and/or ceding insurer, under the various
agreements involved, provided however, that in the event of insolvency of a
party hereto, offsets shall only be allowed in accordance with the provisions of
Section 7427 of the Insurance Law of the State of New York to the extent such
statute or any other applicable law, statute or regulation governing such offset
shall apply.

 

ARTICLE 23 - ERRORS OR OMISSIONS

 

Errors or omissions of an administrative nature on the part of the Company shall
not invalidate the reinsurance under this Agreement, provided such errors or
omissions are corrected promptly after discovery thereof; but the liability of
the Reinsurer under

<PAGE>  21 of 26

this Agreement or any exhibits, addenda, or endorsements attached hereto shall
in no event exceed the limits specified herein nor be extended to cover any
risks, perils, lines of business or classes of insurance generally or
specifically excluded herein.

 

ARTICLE 24 - DISPUTE RESOLUTION

 

Part I - Choice Of Law And Forum

 

Any dispute arising under this Agreement shall be resolved in the State of
Massachusetts, and the laws of the State of Massachusetts shall govern the
interpretation and application of this Agreement.

 

Part II - Mediation

 

If a dispute between the Company and the Reinsurer, arising out of the
provisions of this Agreement or concerning its interpretation or validity and
whether arising before or after termination of this Agreement has not been
settled through negotiation, both parties agree to try in good faith to settle
such dispute by nonbinding mediation, before resorting to arbitration.

 

Part III - Arbitration

     

A.

Resolution of Disputes - As a condition precedent to any right arising
hereunder, any dispute not resolved by mediation between the Company and the
Reinsurer arising out of the provisions of this Agreement or concerning its
interpretation or validity, whether arising before or after termination of this
Agreement, shall be submitted to arbitration in the manner hereinafter set
forth.

   

B.

Composition of Panel - Unless the parties agree upon a single arbitrator within
15 days after the receipt of a notice of intention to arbitrate, all disputes
shall be submitted to an arbitration panel composed of two arbitrators and an
umpire chosen in accordance with Paragraph C hereof.

   

C.

Appointment of Arbitrators - The members of the arbitration panel shall be
active or retired, disinterested knowledgeable officials of insurance and
reinsurance companies or Lloyd's Underwriters. Unless a single arbitrator is
agreed upon, the party requesting arbitration (hereinafter referred to as the
"claimant") shall appoint an arbitrator and give written notice thereof by
certified mail, to the other party (hereinafter referred to as the "respondent")
together with its notice of intention to arbitrate. Within 30 days after
receiving such notice, the respondent shall also appoint an arbitrator and
notify the claimant thereof by certified mail. Before instituting a hearing, the
two arbitrators so appointed shall choose an umpire. If, within 20 days after
the appointment of the arbitrator chosen by the respondent, the two arbitrators
fail to agree upon the appointment of an umpire, each of them shall nominate
three individuals to serve as umpire, of whom the other shall decline two and
the umpire shall be



<PAGE>  22 of 26



 

chosen from the remaining two by drawing lots. The name of the individual first
drawn shall be the umpire.

   

D.

Failure of Party to Appoint an Arbitrator - If the respondent fails to appoint
an arbitrator within 30 days after receiving a notice of intention to arbitrate,
the claimant's arbitrator shall appoint an arbitrator on behalf of the
respondent,

     

such arbitrator shall then, together with the claimant's arbitrator, choose an
umpire as provided in Paragraph C. of Part III of this Article.

   

E.

Involvement of Other Reinsurers - If more than one reinsurer is involved in the
same dispute, all such reinsurers shall constitute and act as one party for
purposes of this Article and communications shall be made by the Company to each
of the reinsurers constituting the one party; provided, however, nothing herein
shall impair the right of such reinsurers to assert several, rather than joint,
defenses or claims, nor be construed as changing the liability of the reinsurers
under the terms of this Agreement from several to joint.

   

F.

If the Company is involved in a dispute under the terms of this Agreement and in
one or more separate disputes with one or more other reinsurers in which common
questions of law or fact are in issue, the Company or the Reinsurer, at its
option, may join with such other reinsurers in a common arbitration proceeding
under the terms of this Article. If the Company and such other reinsurers have
commenced arbitration, the Reinsurer may at its option join such proceeding for
the determination of the dispute between the Company and the Reinsurer.

   

G.

Submission of Dispute to Panel - Unless otherwise extended by the arbitration
panel or agreed to by the parties, each party shall submit its case to the panel
within 30 days after the selection of the umpire.

   

H.

Procedure Governing Arbitration - All proceedings before the panel shall be
informal and the panel shall not be bound by the formal rules of evidence. The
panel shall have the power to fix all procedural rules relating to the
arbitration proceeding. In reaching any decision, the panel shall give due
consideration to the customs and usages of the insurance and reinsurance
business.

   

I.

Arbitration Award - The arbitration panel shall render its decision within 60
days after termination of the proceeding, which decision shall be in writing,
stating the reasons therefore. The decision of the majority of the panel shall
be final and binding on the parties to the proceeding.

   

J.

Cost of Arbitration - Unless otherwise allocated by the panel, each party shall
bear the expense of its own arbitrator and shall jointly and equally bear with
the other parties the expense of the umpire and the arbitration.

   

ARTICLE 25 - INSOLVENCY

<PAGE>  23 of 26

A.

In the event of insolvency of the Company, the reinsurance provided by this
Agreement shall be payable by the Reinsurer on the basis of the liability of the
Company as respects Policies covered hereunder, without diminution because of
such insolvency, directly to the Company or its liquidator, receiver,
conservator or statutory successor except as provided in Sections 4118(a)(1)(A)
and 1114(c) of the New York Insurance Law.

   

B.

The Reinsurer shall be given written notice of the pendency of each claim or
loss which may involve the reinsurance provided by this Agreement within a
reasonable time after such claim or loss is filed in the insolvency proceedings.
The Reinsurer shall have the right to investigate each such claim or loss and
interpose, at its own expense, in the proceedings where the claim or loss is to
be adjudicated, any defense which it may deem available to the Company, its
liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to court approval,
against the insolvent Company as part of the expense of liquidation to the
extent of a proportionate share of the benefit which may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.

   

C.

In addition to the offset provisions set forth in the- Offset Article, any debts
or credits, liquidated or unliquidated, in favor of or against either party on
the date of the receivership or liquidation order (except where the obligation
was purchased by or transferred to be used as an offset) are deemed mutual debts
or credits and shall be set off with the balance only to be allowed or paid.
Although such claim on the part of either party against the other may be
unliquidated or undetermined in amount on the date of the entry of the
receivership or liquidation order, such claim will be regarded as being in
existence as of such date and any claims then in existence and held by the other
party may be offset against it.

   

D.

Nothing contained in this Article is intended to change the relationship or
status of the parties to this Agreement or to enlarge upon the rights or
obligations of either party hereunder except as provided herein.

   

ARTICLE 26 - SPECIAL TERMINATION

   

A.

Notwithstanding the termination provisions set forth in the Effective Date and
Termination Article, this Agreement shall be:

     

1.

Terminated automatically and simultaneously upon the happening of any of the
following events:

           

a.

Entry of an order of liquidation, rehabilitation, receivership or
conservatorship with respect to the Company or the Reinsurer by any court or
regulatory authority;

           

b.

General reinsurance of any portion of the Company's business it retains net for
its own account, as determined under the



<PAGE>  24 of 26



     

provisions of this Agreement without prior consent of the Reinsurer.

         

2.

Terminated simultaneously, at the option of either party, upon the happening of
any of the following events:

           

a.

Assignment of this Agreement by either party;

           

b.

Any transfer of control of either party by change in ownership or otherwise.

         

3.

Terminated in accordance with the provisions set forth in this Paragraph, upon
the discovery of the following event:

             

A reduction of 50% or more of the Company's policyholder's surplus during any
calendar year. Such reduction shall be determined by calculating the difference
between the Company's prior year annual statement and each subsequent quarterly
statutory statement within such current calendar year.

           

As respects the event set forth in this Paragraph A.3., the Company shall be
obligated to notify the Reinsurer in writing within 30 days after the filing of
its quarterly statement. Upon receipt of such notification the Reinsurer shall
have the right to terminate this Agreement, by giving not less than 30 days
notice of its intention to do so.

       

B.

Any notice of termination pursuant to provisions set forth in Paragraphs A.2.
and A.3. above shall be sent by certified mail, return receipt requested. The
notice period under Paragraph A.3. above shall commence upon the other party's
receipt of the notice of termination.

   

C.

In the event of termination, the Reinsurer shall not be liable for losses
occurring subsequent to the date of termination.

   

ARTICLE 27 - AMENDMENTS

 

This Agreement may be amended by mutual consent of the parties expressed in an
addendum; and such addendum, when executed by both parties, shall be deemed to
be an integral part of this Agreement and binding on the parties hereto.

 

ARTICLE 28 - INTERMEDIARY

 

Holborn Corporation is hereby recognized as the Intermediary negotiating this
Agreement for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expenses, salvages and loss settlements) relating
thereto shall be



<PAGE>  25 of 26



transmitted to the Company or the Reinsurer through Holborn Corporation, Wall
Street Plaza, 88 Pine Street, New York, New York 10005. Payments by the Company
to the Intermediary shall be deemed to constitute payment to the Reinsurer.
Payments by the Reinsurer to the Intermediary shall be deemed to constitute
payment to the Company only to the extent that such payments are actually
received by the Company.

BRMA 23A



<PAGE>  26 of 26



INSOLVENCY FUND EXCLUSION

 

It is agreed that this Agreement excludes all liability of the Company arising
by contract, operation of law, or otherwise, from its participation or
membership, whether voluntary or involuntary, in any insolvency fund.
"Insolvency Fund" includes any guaranty fund, insolvency fund, plan, pool,
association, fund or other arrangement, howsoever denominated, established or
governed, which provides for any assessment of or payment or assumption by the
Company of part or all of any claim, debt, charge, fee, or other obligation of
an insurer, or its successors or assigns, which has been declared by any
competent authority to be insolvent, or which is otherwise deemed unable to meet
any claim, debt, charge, fee or other obligation in whole or in part.

 

(BRMA 20A)

<PAGE>  

 

POOLS, ASSOCIATIONS AND SYNDICATES EXCLUSION CLAUSE

 

SECTION A

Excluding:

 

(a)

All Business derived directly or indirectly from any Pool, Association or
Syndicate which maintains its own reinsurance facilities.

   

(b)

Any Pool or Scheme (whether voluntary or mandatory) formed after March 1, 1968,
for the purpose of insuring Property whether on a country-wide basis or in
respect of designated areas. This Exclusion shall not apply to so-called
Automobile Insurance Plans or other Pools formed to provide coverage for
Automobile Physical Damage.

   

SECTION B

It is agreed that business, written by the Company for the same perils, which is
known at the time to be insured by or in excess of underlying amounts placed in
the following Pools, Associations or Syndicates, whether by way of insurance or
reinsurance is excluded hereunder:

     

Industrial Risk Insurers (successor to Factory Insurance Association and Oil
Insurance Association); Associated Factory Mutuals; Improved Risk Mutuals.

Any Pool, Association or Syndicate formed for the purpose of writing Oil, Gas or
Petro-Chemical Plants and/or Oil or Gas Drilling Rigs.

United States Aircraft Insurance Group, Canadian Aircraft Insurance Group,
Associated Aviation Underwriters, American Aviation Underwriters.

   

SECTION B does not apply:

       

(a)

Where the Total Insured Value over all interests of the risk in question is less
than $350,000,000.

   

(b)

To interests traditionally underwritten as Inland Marine or Stock and/or
Contents written on a Blanket basis.

   

(c)

To Contingent Business Interruption, except when the Company is aware that the
key location is known at the time to be insured in any Pool, Association or
Syndicate named above.

   

(d)

To risks as follows: Offices, Hotels, Apartments, Hospitals, Educational
Establishments, Public Utilities (other than Railroad Schedules) and Builders
Risks on the classes of risks specified in this subsection (d) only.



<PAGE>  



TOTAL INSURED VALUE EXCLUSION CLAUSE

 

It is the mutual intention of the parties to exclude risks, other than Offices,
Hotels, Apartments, Hospitals, Educational Establishments, Public Utilities
(except Railroad Schedules) and Builders Risks on the above classes where, at
the time of cession, the total insured value over all interests exceeds
$350,000,000. However, the Reassured shall be protected hereunder, subject to
the other terms and conditions of this agreement, if subsequently to cession
being made the Reassured becomes acquainted with the true facts of the case and
discovers that the mutual intention has been inadvertently breached on condition
that the Reassured shall at the first opportunity, and certainly by next
anniversary of the original policy, exclude the risk in question.

It is agreed that this mutual intention does not apply to Contingent Business
Interruption or to interests traditionally underwritten as Inland Marine or to
Stock and/or Contents written on a blanket basis except where the Reassured is
aware that the Total Insured Value of $350,000,000 is already exceeded for
buildings, machinery equipment and direct use and occupancy at the key location.

Notwithstanding anything contained herein to the contrary, it is the mutual
intention of the parties in respect of Bridges and Tunnels to exclude such risks
where the total insured value over all interests exceeds $350,000,000.

It is understood and agreed that this Clause shall not apply hereunder where the
Reassured writes 100% of the risk.

<PAGE>  

POLLUTION AND SEEPAGE EXCLUSION CLAUSE

 

This Reinsurance does not apply to:

 

1.

Pollution, seepage, contamination or environmental impairment insurances
(hereinafter collectively referred to as "pollution"), however styled;

   

2.

Loss or damage caused directly or indirectly by pollution, unless said loss or
damage follows as a result of a loss caused directly by a peril covered
hereunder;

   

3.

Expenses resulting from any governmental direction or request that material
present in or part of or utilized on an insured's property be removed or
modified, except as provided in 5. below;

   

4.

Expenses incurred in testing for and/or monitoring pollutants;

   

5.

Expenses incurred in removing debris, unless (A) the debris results from a loss
caused directly by a peril covered hereunder, and (B) the debris to be removed
is itself covered hereunder, and (C) the debris is on the insured's premises,
subject, however, to a limit of $5,000 plus 25% of (i) the property damage loss,
any risk, any one location, any one original insured, and (ii) any deductible
applicable to the loss;

   

6.

Expenses incurred to extract pollutants from land or water at the insured's
premises unless (A) the release, discharge, or dispersal of pollutants results
from a loss caused directly by a peril covered hereunder, and (B) such expenses
shall not exceed $10,000;

   

7.

Loss of income due to any increased period of time required to resume operations
resulting from enforcement of any law regulating the prevention, control,
repair, clean-up or restoration of environmental damage;

   

8.

Claims under 5. and/or 6. above, unless notice thereof is given to the Company
within 180 days after the date of the loss occurrence to which such claims
relate.

   

"Pollutants" means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled, reconditioned or reclaimed.

Where no pollution exclusion has been accepted or approved by an insurance
regulatory authority for use in a policy that is subject to this Agreement or
where a pollution exclusion that has been used in a policy is overturned, either
in whole or in part, by a court having jurisdiction, there shall be no recovery
for pollution under this Agreement unless said pollution loss or damage follows
as a result of a loss caused directly by a peril covered hereunder.

Nothing herein shall be deemed to extend the coverage afforded by this
reinsurance to property or perils specifically excluded or not covered under the
terms and conditions of the original policy involved.



<PAGE>  



NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - U.S.A.

 

1.

This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks.

   

2.

Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

     

I.

Nuclear reactor power plants including all auxiliary property on the site, or

       

II.

Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or

       

III.

Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material", and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or

       

IV.

Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

     

3.

Without in any way restricting the operations of paragraphs (1) and (2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

         

(a)

where Reassured does not have knowledge of such nuclear reactor power plant or
nuclear installation, or (b) where said insurance contains a provision excluding
coverage for damage to property caused by or resulting from radioactive
contamination, however caused. However on and after 1st January 1960 this
sub-paragraph

       

(b)

shall only apply provided the said radioactive contamination exclusion provision
has been approved by the Governmental Authority having jurisdiction thereof.

     

4.

Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.



<PAGE>  1 of 2



5.

It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

   

6.

The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

   

7.

Reassured to be sole judge of what constitutes:

     

(a)

substantial quantities, and

       

(b)

the extent of installation, plant or site.

     

Note: Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

         

(a)

all policies issued by the Reassured on or before 31st December 1957 shall be
free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply,

       

(b)

with respect to any risk located in Canada policies issued by the Company on or
before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.

     

12/12/57
N.M.A. 1119

 

(BRMA 36A)



<PAGE>  2 of 2



NUCLEAR INCIDENT EXCLUSION CLAUSE
PHYSICAL DAMAGE-REINSURANCE-CANADA

 

1.  This Agreement does not cover any loss or liability accruing to the
Reinsured, directly or indirectly, and whether as Insurers or Reinsurers, from
any Pool of Insurers or Reinsurers formed for the purpose covering Atomic or
Nuclear Energy risks.

   

2.  Without in any way restricting the operation of paragraph 1 of this clause,
this Agreement does not cover any loss or liability accruing to the Reinsured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

   

1.

Nuclear reactor power plants including all auxiliary property on the site, or

   

2.

Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and critical
facilities as such, or

   

3.

Installations for fabricating complete fuel elements or for processing
substantial quantities of prescribed substances, and for reprocessing,
salvaging, chemically separating, storing or disposing of spent nuclear fuel or
waste materials, or

   

4.

Installations other than those listed in (3) above using substantial quantities
of radioactive isotopes or other products of nuclear fission.

   

3.  Without in any way restricting the operation of paragraphs 1 and 2 of this
clause, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith, except that this paragraph 3 shall not
operate:

   

(a)

Where the Reinsured does not have knowledge of such nuclear reactor power plant
or nuclear installation, or

   

(b)

Where the said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.

   

4.  Without in any way restricting the operation of paragraphs 1, 2 and 3 of
this clause, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.



<PAGE>  1 of 2



5.  This clause shall not extend to risks using radioactive isotopes in any form
where the nuclear exposure is not considered by the Reinsured to be the primary
hazard.

 

6.  The term "radioactive material" means uranium, thorium, plutonium,
neptunium, their respective derivatives and compounds, radioactive isotopes of
other elements and any other substances which may be designated by or pursuant
to any law, act or statute, or any law amendatory thereof as being prescribed
substances capable of releasing atomic energy, or as being requisite for the
production, use or application of atomic energy.

 

7.  Reinsured to be sole judge of what constitutes:

 

a.  substantial quantities, and

 

b.  the extent of installation, plant or site.

 

8.  Without in any way restricting the operation of paragraphs 1,2,3 and 4 of
this clause, this Agreement does not cover any loss or liability accruing to the
Reinsured, directly or indirectly, and whether as Insurer or Reinsurer caused:

 

(a)

By any nuclear incident as defined in or pursuant to the Nuclear Liability Act
or any other nuclear liability act, law or statute, or any law amendatory
thereof, or nuclear explosion, except for ensuing loss or damage which results
directly from fire, lightning or explosion of natural, coal or manufactured gas;

   

(b)

By contamination by radioactive material.

   

NOTE

: Without in any way restricting the operation of paragraphs 1, 2, 3 and 4 of
this clause, paragraph 8 of this clause shall only apply to all original
contracts of the Reinsured whether new, renewal or replacement which become
effective on or after December 31, 1992.





01/4/96
NMA 1980 a



<PAGE>  2 of 2



NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO. 4

       

(1)    This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear risks or as a direct or
indirect reinsurer of any such member, subscriber or association.

(2)    Without in any restricting the operations of the Nuclear Incident
Exclusion Clause - Liability - Reinsurance, Nuclear Incident Exclusion Clause -
Physical Damage- Reinsurance, Nuclear Incident Exclusion Clause - Boiler and
Machinery- Reinsurance, and paragraph (1) of this clause, it is understood and
agreed that for all purposes as respects the reinsurance assumed by the
Reinsurer from the Reassured, all original insurance policies or contracts of
the Reassured (new, renewal and replacement) shall be deemed to include the
applicable existing Nuclear Clause and/or Nuclear Exclusion Clause(s) in effect
at the time and any subsequent revisions thereto as agreed upon and approved by
the Insurance Industry and/or a qualified Advisory or Rating Bureau.

<PAGE>  

NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY - REINSURANCE U.S.A.

       

(1)

This reinsurance does not cover any loss or liability accruing to the Reassured
as a member of, or subscriber to, any association of insurers or reinsurers
formed for the purpose of covering nuclear energy risks or as a direct or
indirect reinsurer of any such member, subscriber or association.

   

(2)

Without in any way restricting the operation of paragraph (1) of this Clause it
is understood and agreed that for all purposes of this reinsurance all the
original policies of the Reassured (new, renewal and replacement) of the classes
specified in Clause II of this paragraph (2) from the time specified in Clause
III in this paragraph (2) shall be deemed to include the following provision
(specified as the Limited Exclusion Provision):

   

Limited Exclusion Provision.*

     

I.

It is agreed that the policy does not apply under any liability coverage, to
(injury, sickness, disease, death or destruction (bodily injury or property
damage with respect to which an insured under the policy is also an insured
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability.

       

II.

Family Automobile Policies (liability only), Special Automobile Policies
(private passenger automobiles, liability only), Farmers Comprehensive Personal
Liability Policies (liability only), Comprehensive Personal Liability Policies
(liability only) or policies of a similar nature; and the liability portion of
combination forms related to the four classes of policies stated above, such as
the Comprehensive Dwelling Policy and the applicable types of Homeowners
Policies.

       

III.

The inception dates and thereafter of all original policies as described in II
above, whether new, renewal or replacement, being policies which either (a)
become effective on or after 1st May, 1960, or (b) become effective before that
date and contain the Limited Exclusion Provision set out above; provided this
paragraph (2) shall not be applicable to Family Automobile Policies, Special
Automobile Policies,

         

or policies or combination policies of a similar nature, issued by the Reassured
on New York risks, until 90 days following approval of the Limited Exclusion
Provision by the Governmental Authority having jurisdiction thereof.

     

(3)

Except for those classes of policies specified in Clause II of paragraph (2) and
without in any way restricting the operation of paragraph (1) of this Clause, it
is understood and agreed that for all purposes of this reinsurance the original
liability policies of the Reassured (new, renewal and replacement) affording the
following coverages:



<PAGE>  1 of 4



   

Owners, Landlords and Tenants Liability, Contractual
Liability, Elevator Liability, Owners or Contractors
(including railroad) Protective Liability, Manufacturers
and Contractors Liability, Product Liability,
Professional and Malpractice Liability, Storekeepers
Liability, Garage Liability, Automobile Liability
(including Massachusetts Motor Vehicle or Garage
Liability)

         

shall be deemed to include, with respect to such coverages,
from the time specified in Clause V of this paragraph (3), the
following provision (specified as the Broad Exclusion
Provision):

         

Broad Exclusion Provision.*

     

It is agreed that the policy does not apply:

     

I.

Under any Liability Coverage, to (injury, sickness, disease, death or
destruction (bodily injury or property damage

           

(a)

with respect to which an insured under the policy is also an insured under a
nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability; or

           

(b)

resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

         

II.

Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to (immediate medical or surgical relief, (first aid, to
expenses incurred with respect to (bodily injury, sickness, disease or death
(bodily injury resulting from the hazardous properties of nuclear material and
arising out of the operation of a nuclear facility by any person or
organization.

         

III.

Under any Liability Coverage to (injury, sickness, disease, death or destruction
(bodily injury or property damage resulting from the hazardous properties of
nuclear material, if



<PAGE>  2 of 4



   

(a)

the nuclear material (1) is at any nuclear facility owned by, or operated by or
on behalf of, an insured or (2) has been discharged or dispersed there from;

           

(b)

the nuclear material is contained in spent fuel or waste at any time possessed,
handled, used, processed, stored, transported or disposed of by or on behalf of
an insured; or

           

(c)

the (injury, sickness, disease, death or destruction (bodily injury or property
damages out of the furnishing by an insured of services, materials, parts or
equipment in connection with the planning, construction, maintenance, operation
or use of any nuclear facility, but if such facility is located within the
United States of America, its territories, or possessions or Canada, this
exclusion (c) applies only to (injury to or destruction of property at such
nuclear facility (property damage to such nuclear facility and any property
thereat.

         

IV.

As used in this endorsement:

           

Hazardous properties" include radioactive, toxic or explosive properties;
"nuclear material" means source material, special nuclear material or byproduct
material; "source material," "special nuclear material," and "byproduct
material" have the meanings given them in the Atomic Energy Act of 1954 or in
any law amendatory thereof; "spent fuel" means any fuel element or fuel
component, solid or liquid, which has been used or exposed to radiation in a
nuclear reactor; "waste" means any waste material (1) containing byproduct
material and (2)resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under
paragraph (a) or (b) thereof; "nuclear facility" means

           

(a)

any nuclear reactor,

           

(b)

any equipment or device designed or used for (1) separating the isotopes of
uranium or plutonium, (2) processing or utilizing spent fuel, or (3) handling,
processing or packaging waste,

           

(c)

any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,

           

(d)

any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste, and includes the site on which any of the
foregoing is located, all operations conducted on such site and all premises
used for such operations; "nuclear reactor" means any apparatus designed or used
to sustain nuclear fission in a self-supporting chain reaction or to contain a
critical mass of fissionable material;



<PAGE>  3 of 4



       

(With respect to injury to or destruction of property, the word "injury" or
"destruction" ("property damage" includes all forms of radioactive contamination
of property. (includes all forms of radioactive contamination of property.

         

V.

The inception dates and thereafter of all original policies affording coverages
specified in this paragraph (3), whether new, renewal or replacement, being
policies which become effective on or after 1st May, 1960, provided this
paragraph (3) shall not be applicable to

         

(i) Garage and Automobile Policies issued by the Reassured on New York risks, or

         

(ii) statutory liability insurance required under Chapter 90, General Laws of
Massachusetts, until 90 days following approval of the Broad Exclusion Provision
by the Governmental Authority having jurisdiction thereof.

       

(4)

Without in any way restricting the operation of paragraph (1) of this Clause, it
is understood and agreed that paragraphs (2) and (3) above are not applicable to
original liability policies of the Reassured in Canada and that with respect to
such policies this Clause shall be deemed to include the Nuclear Energy
Liability Exclusion Provisions adopted by the Canadian Underwriters' Association
of the Independent Insurance Conference of Canada.

       

*NOTE: The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.



21/9/67
N.M.A. 1590 (amended)

       

(BRMA 35A)



<PAGE>  4 of 4



NUCLEAR INCIDENT EXCLUSION CLAUSE LIABILITY - REINSURANCE - CANADA

       

1.

This Agreement does not cover any loss or liability accruing to the Reassured as
a member of, or subscriber to, any association of insurers or reinsurers formed
for the purpose of covering nuclear energy risks or as a direct or indirect
reinsurer of any such member, subscriber or association.

   

2.

Without in any way restricting the operation of paragraph 1 of this clause it is
agreed that for all purposes of this Contract all the original liability
contracts of the Reassured, whether new, renewal or replacement, of the
following classes, namely,

         

Personal Liability
Farmers Liability
Storekeepers Liability

         

which become effective on or after 31st December 1984, shall be deemed to
include, from their inception dates and thereafter, the following provision:-

     

Limited Exclusion Provision

.      

This policy does not apply to bodily injury or property damage with respect to
which the Insured is also insured under a contract of nuclear energy liability
insurance (whether the Insured is unnamed in such contract and whether or not it
is legally enforceable by the Insured) issued by the Nuclear Insurance
Association of Canada or any other group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limits of liability.

With respect to property, loss or use of such property shall be deemed to be
property damage.

   

3.

Without in any way restricting the operation of paragraph 1 of this clause it is
agreed that for all purposes of this Contract all the original liability
contracts of the Reassured, whether new, renewal or replacement, of any class
whatsoever (other than Personal Liability, Farmers Liability, Storekeepers
Liability or Automobile Liability contracts), which become effective on or after
31st December 1984, shall be deemed to include from their inception dates and
thereafter, the following provision:-

   

Broad Exclusion Provision.

It is agreed that this Policy does not apply:

         

(a)

to liability imposed by or arising under the Nuclear Liability Act; nor

       

(b)

to bodily injury or property damage with respect to which an Insured under this
policy is also insured under a contract of nuclear energy liability insurance
(whether the Insured is unnamed in such contract and whether or not it is
legally enforceable by the Insured) issued by the Nuclear Insurance Association
of Canada or any other insurer or group or pool of insurers or would be an
Insured under any such policy but for its termination upon exhaustion of its
limit of liability; nor

       

(c)

to bodily injury or property damage resulting directly or indirectly from the
nuclear energy hazard arising from:

<PAGE>  

 

(i)

the ownership, maintenance, operation or use of a nuclear facility by or on
behalf of an Insured;

 

(ii)

the furnishing by an Insured of services, materials, parts or equipment in
connection with the planning, construction, maintenance, operation or use of any
nuclear facility; and

 

(iii)

the possession, consumption, use, handling, disposal or transportation of
fissionable substances, or of other radioactive material (except radioactive
isotopes, away from a nuclear facility, which have reached the final stage of
fabrication so as to be useable for any scientific, medical, agricultural,
commercial or industrial purpose) used, distributed, handled or sold by an
Insured.

     

As used in this Policy:

       

1.

The term "nuclear energy hazard" means the radioactive, toxic, explosive or
other hazardous properties or radioactive material;

   

2.

The term "radioactive material" means uranium, thorium, plutonium, neptunium,
their respective derivatives and compounds, radioactive isotopes of other
elements and any other substances that the Atomic Energy Control Board may, by
regulation, designate as being prescribed substances capable of releasing atomic
energy, or as being requisite for the production, use or application of atomic
energy;

   

3.

The term "nuclear facility" means:

         

a.

Any apparatus designed or used to sustain nuclear fission in a self-supporting
chain reaction or to contain a critical mass of plutonium, thorium and uranium
or any one or more of them;

       

b.

Any equipment or device designed or used for (i) separating the isotopes of
plutonium, thorium and uranium or any one or more of them, (ii) processing or
utilizing spent fuel, or (iii) handling, processing or packaging waste;

       

c.

Any equipment or device used for the processing, fabricating or alloying of
plutonium, thorium or uranium enriched in the isotope uranium 233 or in the
isotope uranium 235, or any one or more of them if at any time the total amount
of such material in the custody of the Insured at the premises where such
equipment or device is located consists of or contains more than 25 grams of
plutonium or uranium 233 or any combination thereof, or more than 250 grams or
uranium 235;

       

d.

Any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of waste radioactive material;

       

and includes the site on which any of the foregoing is located, together with
all operations conducted thereon and all premises used for such operations.

     

4.

The term "fissionable substance" means any prescribed substance that is, or from
which can be obtained, a substance capable of releasing atomic energy by nuclear
fission.

   

5.

With respect to property, loss of use of such property shall be deemed to be
property damage.

   

N.M.A. 1979
(11/10/84)



<PAGE>  2 of 2



POLLUTION LIABILITY EXCLUSION CLAUSE - REINSURANCE

       

This Reinsurance excludes:

       

(1)

Any loss occurrence arising out of the actual, alleged or threatened discharge,
dispersal, release or escape of pollutants:

         

a)

At or from premises owned, rented or occupied by an original assured; or

         

b)

At or from any site or location used for the handling, storage, disposal,
processing or treatment of waste; or

       

c)

Which are at any time transported, handled, stored, treated, disposed of, or
processed as waste; or

       

d)

At or from any site or location on which any original assured is performing
operations:

         

(i)

If the pollutants are brought on or to the site or location in connection with
such operations; or

           

(ii)

If the operations are to test for, monitor, clean up, remove, contain, treat,
detoxify or neutralize the pollutants.

       

(2)

Any liability, loss, cost or expense arising out of any governmental direction
or request to test for, monitor, clean up, remove, contain, treat, detoxify or
neutralize pollutants.

       

"Pollutants" means any solid, liquid, gaseous or thermal irritant or
contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes materials to be recycled, reconditioned or reclaimed.

Subparagraphs a) and d)(i) of paragraph (1) of this exclusion do not apply to
loss occurrences caused by heat, smoke or fumes from a hostile fire. As used
herein, "hostile fire" means one which becomes uncontrollable or breaks out from
where it was intended to be.

"Original assured" as used herein means all insureds as defined in the policy
issued by the Company.



<PAGE>  

